[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-2138

                          SYLVAIN NICOLAS,

                       Plaintiff, Appellant,

                                 v.

                   STATE OF RHODE ISLAND, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                              Before

                        Boudin, Chief Judge,
               Torruella and Lipez, Circuit Judges.




     Sylvain Nicolas on brief pro se.
     Sheldon Whitehouse, Attorney General, and Richard B. Woolley,
Deputy Chief, on brief for appellees.



                            May 3, 2002
            Per Curiam.     Sylvain   Nicolas   appeals   from the

district court’s order granting the defendants’ motion to

dismiss his civil rights complaint for failure to state a
claim, Fed.R.Civ.P. 12(b)(6).    Nicolas alleged that the State

of Rhode Island and Lisa Holley, in her official capacity as

Chairperson of the Board of Parole, and individually, violated
his due process and equal protection rights when, at his parole
hearing, Holley asked Nicolas if he practiced a lot of voodoo

and black magic.

            We review de novo a district court's dismissal of a

complaint for failure to state a claim under Fed.R.Civ.P.
12(b)(6).   Chute v. Walker, 281 F.3d 314, 318 (1st Cir. 2002).

We must accept the well pled facts of the complaint as true and
indulge every reasonable inference in favor of allowing the
lawsuit to proceed.       See North Bridge Associates, Inc. v.

Boldt, 274 F.3d 38, 40 (1st Cir. 2001).         "Bald assertions,
unsupportable conclusions, periphrastic circumlocution, and the
like," on the other hand can safely be ignored.     See Aulson v.

Blanchard, 83 F.3d 1, 3 (1st Cir. 1996).

            Having conducted this review, we conclude that the
district court’s finding that claims for damages against the
State of Rhode Island and against Lisa Holley in her official
capacity and individual capacity should be dismissed is correct

for essentially the reasons stated in the magistrate judge's
report and recommendation.



                                -2-
            We add that Nicolas' claims for declaratory and

injunctive relief were also properly dismissed.                       Though the

district    court   and    the       magistrate      judge     did   not   address
Nicolas’ request for a declaratory judgment, Nicolas did not

raise this omission in his objection to the magistrate’s report

or raise this issue in his initial brief on appeal.                          In his
reply brief, he makes a single reference to the request for a

declaratory     judgment        in    his       summary   of     relief    sought.

Accordingly, he has not adequately preserved this request for

relief,    as   failure    to    raise      a     particular     objection      to   a

magistrate’s report waives that claim, Park Motor Mart, Inc. v.

Ford Motor Co., 616 F.2d 603, 604-05 (1st Cir. 1980), and

arguments may not be raised for the first time in a reply
brief, North American Specialty Ins. Co. v. Lapalme, 258 F.3d

35, 45 (1st Cir. 2001).

            The district court also did not address Nicolas’
request for "relief" from the correctional institution so he

could be "deported." Because Nicolas cannot obtain relief that
would shorten his term of imprisonment through a § 1983 action

but must seek such relief through a habeas petition, this claim

was also properly dismissed.             Heck v. Humphrey, 512 U.S. 477,

480 (1994) (explaining Preiser v. Rodriguez, 411 U.S. 475

(1973)).

            Finally,      accepting         the    well   pled    facts    of    the

complaint as true and indulging every reasonable inference in

favor of allowing the lawsuit to proceed, we conclude that


                                        -3-
Nicolas has not stated a claim of the denial of his rights to

due process or equal protection.

          Accordingly, the district court’s order dismissing
the complaint for failure to state a claim is affirmed.




                             -4-